282 F.3d 1055
CHURCHILL COUNTY; City of Fallon, Plaintiffs-Appellants,v.Gale A. NORTON, in her official capacity as Secretary of the Interior;* William Bettenberg, in his official capacity as Assistant Director, Office of Policy Analysis, Department of the Interior; Jeffrey Zippin, in his officialcapacity as Team Leader Truckee-Carson Coordination Office, Department of the Interior; Ronald Anglin, in his official capacity as Refuge manager, Stillwater National Wildlife Refuge, Department of the Interior; Marvin Plenert, in his official capacity as Regional Director of the U.S. Fish and Wildlife Service; John Doebel, in his official capacity as Assistant Regional Director of the U.S. Fish and Wildlife Service; and Ann Ball, in her official capacity as Project Manager of Bureau of Reclamation Lahontan Basin Project Office, Defendants-Appellees, andSierra Pacific Power Company, Defendant-Intervenor.
No. 00-15967.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted January 11, 2001.
Filed December 19, 2001.
Amended March 11, 2002.

Antonio Rossmann (argued), Roger B. Moore, Law Offices of Antonio Rossmann, San Francisco, CA; Michael F. Mackedon, Steven D. King, City of Fallon, NV; Richard G. Campbell, Ryan Campbell, Reno, NV for the plaintiffs-appellants.
Kathryn E. Kovacs (argued), Lois J. Schiffer, Sean H. Donahue, Fred R. Disheroon, Stephen M. McFarlane, Appellate Section, Environment & Natural Resources Division, U.S. Department of Justice, Washington, DC, for the defendants-appellees.
Appeal from the United States District Court for the District of Nevada; Edward C. Reed, District Judge, Presiding.
Before SNEED, GRABER, and PAEZ, Circuit Judges.
ORDER
PAEZ, Circuit Judge:


1
The panel has unanimously voted to deny the petition for rehearing. The full court has been advised of the petition for rehearing en banc, and no judge of the court has requested a vote on the petition for rehearing en banc. Fed. R.App. P. 35(b). The petition for rehearing is denied and the petition for rehearing en banc is rejected.


2
The opinion filed December 19, 2001, is hereby AMENDED as follows:


3
1. On page 17022 of the slip opinion, in the sentence beginning, "The Secretary withdrew ...." delete "20,000 acres" and replace with "approximately 200,000 acres."


4
2. On page 17029 of the slip opinion, the sentence reading, "For example, Section 204 confirmed a court-ordered allocation between California and Nevada of water from the Carson River, Lake Tahoe, and the Truckee River." is deleted and replaced with the following two sentences: "For example, Section 204 confirmed the Alpine Decree, allocating water from the Carson River between California and Nevada. It also allocated water from the Truckee River and Lake Tahoe between the two states."


5
3. On page 17031 of the slip opinion, the two sentences reading, "The Newlands Project's Operating Criteria and Procedures (OCAP) must be revised. The Section also covers expansion of the Newlands Project purposes to include recreation." are deleted and replaced by the following two sentences: "It expands the authorized purposes of the Newlands Project to include recreation and water quality, among others. The Section also requires the Secretary to study the feasibility of improving the conveyance efficiency of Newlands Project facilities."


6
4. On page 17036 of the slip opinion, the following two sentences are deleted: "Fallon's underground water rights are served by the Newlands Project. Its municipal water system is served and supplied by wells whose aquifers are recharged through surface irrigation." They are replaced by the following sentence: "Fallon's municipal water system is served and supplied by wells whose aquifers are recharged, at least in part, through surface water diverted through the Newlands Project."



Notes:


*
 Gale A. Norton is substituted for her predecessor, Bruce Babbitt, as Secretary of the Interior. Fed. R.App. P. 43(c)(2)